Case 1:21-mj-00593-RMM Document5 Filed 09/15/21 Page 1of1

AO 442 (Rev. FEL) Arrest Warrant

 

UNITED STATES DISTRICT COURT
tor the

District of Columbia

United States of America

. Case: 1:21-mj-00593
Thomas Fassell ' Assigned to: Judge Meriweather, Robin M.
, Assign Date: 9/9/2021
, Description: COMPLAINT W/ ARREST WARRANT
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fname of person to be arrested)

Thomas Fassell
who is accused of an offense or violation based on the following document filed with the court:

Indictment  Superseding Indictment A Information (7 Superseding Information SM Complaint

Probation Violation Petition Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1)-Entering or Remaining in a Restricted Building or Grounds:
18 U.S.C. § 1752(a)(2)-Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
40 U.S.C. § 5104(e)(2)(D)-Disorderly Conduct in a Capitol Building;
40 U.S.C. § 5104(e)(2)(G)-Parading, Demonstrating, or Picketing in a Capitol Building.
ol ~ A fio —§
Date: 09/09/2021
Issuing officer's signature
City and state: Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge

Printed name and title

 

Return

 

This warrant was received on due) OF%-O9-202{ and the person was arrested on (dare) OY- /S-ZOV{

al feity ane state)

Date: 04-1$-20U at—-C
rresting officers signature

Shawn Crane . SPeetaf Agent

Printed name and title

 

 

 
